DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed 02/22/21.  Claims 1-20 were presented for consideration

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 20 are allowed.  The prior art of record does not disclose: A method (claim 1) / system (claim 7) / computer program product (claim 14) including:  
receiving, by a collaboration content item management system, a request to synchronize contents of a collaboration content item stored in the collaboration content item management system in a first format with a content management system that uses a second format different from the first format, the collaboration content item comprising collaboration content item elements;
the collaboration content item management system, responsive to receiving the request to synchronize:
generating a representation of contents of    the collaboration content item, the collaboration content item elements including collaboration content item 
sending, to the content management system, a request to store the representation as the contents of a new content item, wherein the content management system creates the new content item in the second format using the extracted formatting attributes;
receiving a content item identifier for the new content item;
storing, at the collaboration content item management system, a link record including the  content item identifier and a collaboration content item identifier associated with the collaboration content item stored in the collaboration content item management system, the link record indicating to the collaboration content item management system that when a modification is made to either the collaboration content item or the new content item, the modification is also to be made to the unmodified one of the collaboration content item or the new content item by converting the modification to the respective format;
detecting a first modification to the contents of the new content item;
determining, based on the link record, that the collaboration content item is to be modified according to the first modification; extracting, from the new content item, first updated collaboration content item text and first updated collaboration content item formatting attributes and modifying the collaboration content item based on the first updated extracted collaboration content item text and the first updated collaboration content item formatting attributes;

determining, based on the link record, that the new content item is to be modified according to the second modification; extracting, from the collaboration content item, second updated collaboration content item text and second updated collaboration content item formatting attributes and modifying the new content item based on the second updated extracted collaboration content item text and the second updated collaboration content item formatting attributes.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ROBERT A SHAW/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455